NO








NO. 12-10-00144-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
NICHOLAS WOOTEN,
APPELLANT                                                     '     APPEAL
FROM THE 114TH
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,                                 '     SMITH
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM
OPINION
PER
CURIAM
            Appellant
pleaded true to the allegations in four paragraphs of the State’s application
to proceed to final adjudication, and the trial court assessed punishment at
ten years of imprisonment for the underlying offense (burglary of a habitation). 
We have received the trial court’s certification showing that Appellant waived
his right to appeal.   See Tex.
R. App. P. 25.2(d).  The certification is signed by Appellant and his
counsel. Appellant’s waiver of his right to appeal is included in the record
and is signed by Appellant, his counsel, and the trial court.  Accordingly, the
appeal is dismissed for want of jurisdiction.
Opinion delivered July 21, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)